             Case 19-21093-LMI        Doc 48   Filed 06/10/20   Page 1 of 1




                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                               www.flsb.uscourts.gov


In re: Cleveland Hart                            Case No. 19-21093-LMI
                                                 Chapter 13

               Debtor           /

                DEBTOR’S MOTION TO MODIFY CHAPTER 13 PLAN

      Pursuant to Local Rule 9013-1, debtor Cleveland Hart moves the Court to modify

his Chapter 13 Plan, and in support of the motion states:

      1.     Debtor wants to modify his Plan to provide for postpetition insurance

advances in the amount of $5,015.75 by creditor Nationstar Mortgage LLC dba

Champion Mortgage Company.



                                    Respectfully submitted,

                                    LEGAL SERVICES OF GREATER MIAMI, INC.

                                    By      /s/ Carolina A. Lombardi
                                     Carolina A. Lombardi
                                     Florida Bar No. 0249170
                                     Attorney for Debtor
                                     4343 W. Flagler Street, Suite 100
                                     Miami, FL 33134
                                     Tel & Fax: (305) 438-2427
                                     Primary Email: Clombardi@legalservicesmiami.org
                                     Secondary Email: SFreire@legalservicesmiami.org
